Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are directed to controlling access to data records using a metadata tree with key information, where the data records are encrypted with different record keys. Specifically, the claims involve storing data records having sets of encrypted information corresponding to different participants and encrypted by different record keys, as well as storing metadata tree journals corresponding to the different participants in a metadata tree store and encrypted by different metadata tree keys, each of the metadata tree journals reconstructing a metadata tree comprising nodes, each node mapping a corresponding set of encrypted information to a respective participant of the different participants, wherein plural participant systems have concurrent read and write accesses to a selected metadata tree journal of a respective participant. The claims control access to the data records by selecting a metadata tree journal, accessing the selected metadata tree journal from the metadata tree store, and reconstructing, from the selected metadata tree journal, a corresponding metadata tree including a first node comprising key rotation information, and a second node under the first node in the corresponding metadata tree such that authorization to add a new data record under the first node is controlled by the first node, the second node comprising a reference to a first data record in the data store. Next, the claimed invention involves receiving, from a first participant system, a first request to access the first data record, selecting a metadata tree key, decrypting, using the selected metadata tree key, the first node, determining, based on decrypted key rotation information in the decrypted first node that a first node key is authorized to add a new data record under the first node 
The closest prior art of Chapman (US 2011/0282678) discloses accessing a metadata of a user from a metadata store including security information, and preventing an encrypted electronic record of the user from being stored in an encrypted data store by a first participant in response to the security information indicating that permission of a first participant has been revoked by a second participant (Chapman ¶¶ 7-8, 45-47, 49-53, 56, 60-61, 66-64, 67). Naeymi-Rad, et al. (US 8,984,017) (“Naeymi-Rad”) discloses a metadata tree of a patient, where electronic health records are stored in the metadata tree, and the participants are healthcare participants (Naeymi-Rad Figures 8-11; 4:1-31, 46-60; 5:32-41; 5:54-6:24; 9:12-24; 13:6-28; 13:64-14:25; 15:16-16:5; 16:9-
However, the prior art does not disclose, neither singly nor in combination, the particular claimed method of using metadata tree journals to reconstruct a metadata tree having key rotation information and using the nodes in the tree to control access to data records. Specifically, the prior art does not disclose reconstructing, from a selected metadata tree journal, a corresponding metadata tree including a first node comprising key rotation information, and a second node under the first node in the corresponding metadata tree such that authorization to add a new data record under the first node is controlled by the first node, the second node comprising a reference to a first data record in the data store, and the use of the reconstructed tree to control access to data records which involves receiving, from a first participant system, a first request to access the first data record, selecting a metadata tree key, decrypting, using the selected metadata tree key, the first node, determining, based on decrypted key rotation information in the decrypted first node that a first node key is authorized to add a new data record under the first node and in response to determining that a first node key is authorized, decrypting the reference in the second node using the first node key, accessing the first data record using the decrypted reference and providing the first data record to the first participant system, receiving the new data record from the first participant system, adding the new data record under the first node, and then revoking access of a portion of the metadata tree by updating the key rotation information in the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685